Appeal by defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered July 5, 1983, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
As defendant never sought a bill of particulars, he cannot now complain about the alleged inaccuracy of the information in the bill of particulars which was furnished in response to his codefendant’s request (see, People v Foster, 64 NY2d 1144, cert denied — US —, 106 S Ct 166). In any event, defendant suffered no prejudice as a result of the inaccuracy (see, People v Petterson, 103 AD2d 811; People v Ames, 115 AD2d 543).
We have reviewed defendant’s other contentions and find that they are unpreserved or without merit (see, CPL 470.05 [2]; People v Santiago, 52 NY2d 865). Lazer, J. P., Mangano, Brown and Lawrence, JJ., concur.